DETAILED ACTION
	Claims 12, 15-19 and 21-30 are currently pending.  Claims 12, 15-19 and 21-27 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 12/21/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior objection of claims 25 and 17 is withdrawn in light of Applicant amending to include the w/v units.
The prior rejection of claims 18-19, 21-22 and 26-27 under 112(b) is withdrawn in light of Applicant’s amendment to remove comprising language in claim 26 to properly refer back to claim 18.
The prior rejection of claims 12, 15-16 and 23-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over IN 2008 01746 in view of US 2009/0143474 and Jensen as evidenced by PubChem, ChemBook and PubChem Benzyl Alcohol is withdrawn in light of Applicant’s claim amendments to narrow the limitation of solvent to consisting of water, which the ‘746 publication does not teach.
Examiner’s Note
Applicant's amendments and arguments filed 12/21/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. 
	New Rejections:
	The following new rejections are applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19, 21-22 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18: Claim 18 contains the limitation of co-administering sequentially to the intrathecal space and additionally contains limitations to “as a total solution”.  The instant claims have unclear metes and bounds as to whether the acetaminophen solution consists only of water and acetaminophen with a sequential separate solution being administered containing the local anesthetic solution or if the solutions are added 
	Claims 26-27:  Claims 26-27 contain the limitation of “the total solution”.  The total solution has unclear metes and bounds as claim 18 from which it depends requires sequential administration and additionally appears to claim a total solution of the ingredients of anesthetic and acetaminophen combined.  Thus the instant claims have unclear metes and bounds as to what “the total solution” they are referring back to. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 15-19, 21-22 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0143474 (Applicant provided) in view of WO 2002/072080 (Applicant provided) and Jensen (previously applied) as evidenced by PubChem (previously applied) and US 5,180,716.
Regarding claim 12, the limitation of a method of providing analgesia to a human subject, said method comprising administering to a human subject a stable acetaminophen supersaturated injectable aqueous solution, wherein said supersaturated injectable aqueous solution consist of a water which is degassed or substantially oxygen or air free and acetaminophen in a concentration of 1.8% w/v to 8.0% w/v is met by the ‘474 publication teaching intravenous administration of acetaminophen (abstract) with an acetaminophen concentration of about 0.5 to about 10% (w/v) [0011] with 8% w/v being specifically taught [0038].  Acetaminophen in solution and there is an increase in stability when oxygen is removed from an IV solution by bubbling an inert gas through the solution [0058] thus degassed. Administration of at least one analgesic other than acetaminophen is taught [0008], thus 
Regarding the limitation of wherein said injectable aqueous solution consists of a water and acetaminophen is met by the ‘474 publication teaching the composition comprises acetaminophen suitable for intravenous administration [0004].  In some embodiments the composition further comprises agents such as an antioxidant agent [0005], buffering agent including pH modulators ([0006], [0045]) and isotonicity agent [0007], wherein the only other ingredients present are acetaminophen and water (Table 1 and Formula 1).  As the additional agents are taught in only 'some embodiments', envisioned embodiments of the composition do not contain the additional ingredients such as a preservative, thus meeting the claim limitation.
	Regarding claim 15, the limitation of obtained by degassing water by a flow of inert gas and by dissolving acetaminophen therein in an amount to give a super saturated solution is met by the '474 publication teaching a composition contained the claimed concentration [0011], thus teaching a supersaturated solution.  Additionally the ‘474 publication teaches oxygen is removed from an IV solution by bubbling an inert gas through the solution [0058].
	Regarding claim 16, the limitation of use in the treatment of post-surgical pain is met by the '474 publication teaching the treatment of postoperative pain (abstract) wherein human treatment is taught [0032].
	Regarding claims 17, the limitation of further comprising separate or sequential spinal administration is met by the ‘474 publication teaching administration sequentially [0031].

Regarding the limitation of wherein said injectable aqueous solution consists of a water and acetaminophen is met by the ‘474 publication teaching the composition comprises acetaminophen suitable for intravenous administration [0004].  In some embodiments the composition further comprises agents such as an antioxidant agent [0005], buffering agent including pH modulators ([0006], [0045]) and isotonicity agent [0007], wherein the only other ingredients present are acetaminophen and water (Table 1 and Formula 1).  As the additional agents are taught in only 'some embodiments', envisioned embodiments of the composition do not contain the additional ingredients such as a preservative, thus meeting the claim limitation.

The ‘474 publication does not specifically teach intrathecally administering, wherein said supersaturated injectable aqueous solution is injected into the cerebrospinal fluid (claims 12 and 18) wherein the local anesthetic is selected form a list including lidocaine (claim 19).
The ‘080 publication teaches parenterally administrable aqueous paracetamol solutions which are stable in storage and free of particles and discoloration (abstract).  The stability of the solution is taught as increased by reducing the content of free oxygen solution (page 4, 5th paragraph).  Paracetamol one or more other pharmaceutical active compounds from the group of local anesthetics, analgesics and antispasmodics (page 4, 9th paragraph).  The combination of paracetamol and lidocaine is specifically taught (page 4, 10th paragraph).  
Pubchem evidences that Paracetamol is a synonym for acetaminophen (page 1).
Jensen teaches intrathecal acetaminophen on visceral and somatic noxious stimulation in intact, non-anesthetized rabbit.  The rabbits had intrathecal catheters implanted surgically.  Intrathecal injection of 0.5, 2.5 and 5 mg of acetaminophen is taught, wherein naloxone and yohimbine were administered intrathecally prior to intrathecal injection of acetaminophen.
The ‘716 patent evidences that intrathecal administration is into the cerebrospinal fluid containing space (column 10, lines 28-35).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use lidocaine in combination with the acetaminophen taught by the ‘474 publication because the ‘080 publication teaches the combination of 
It would have been prima facie obvious to one of ordinary skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable results of formulation an administration system for acetaminophen, as Jensen teaches it was known in the art to administer acetaminophen spinally (intrathecally) (abstract).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success as the '474 publication teaches administering the composition through routes including injection and teaches administration through 
Regarding claims 21-22 and 24, wherein the analgesic effect in said subject has a duration of equal to or greater than 24 hours and wherein the analgesic effect of acetaminophen has a longer duration than the analgesic effect of the local anesthetic, even after the end of the anesthetic effect caused by local anesthetic, the combination of references teaches the administration to a human of a composition containing acetaminophen supersaturated solution in the concentration range taught sequentially with the claimed anesthetic, and thus would have the functional property of duration of equal to or greater than 24 hours and effect timing absent factual evidence to the contrary.  Regarding the limitation of acetaminophen has a longer duration than the analgesic effect of the local anesthetic and an analgesic effect even after the end of the anesthetic effect caused by the local anesthetic, it is noted that such limitations are an expected property of the composition.  The prior art makes obvious the performance of the claimed steps with the claimed composition, thereof the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.


Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0143474, WO 2002/072080 and Jensen as applied to claims 12, 15-19, 21-22 and 24 above, and further in view of Frey (previously applied).

The combination of references does not specifically teach the elected bupivacaine (claim 17).
Frey teaches spinal anesthesia with lidocaine, bupivacaine and tetracaine (abstract).
It would have been obvious to one of ordinary skill in the art to substitute a first anesthesia, lidocaine, as taught by the '080 publication with a second anesthesia, bupivacaine as taught by Frey (abstract) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use bupivacaine as taught by Frey in the composition taught by the combination of the '474 publication and the '080 publication because Frey teaches anesthesia may include lidocaine and bupivacaine, thus teaching .
Claims 23 and 25-27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0143474, WO 2002/072080 and Jensen as applied to claim 12, 15-19, 21-22 and 24 above, and further in view of Imbelloni (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 12, 15-17 and 24 are taught by the combination of the ‘474 publication, the ‘080 publication and Jensen.  
Regarding claims 25 and 27, the limitation of wherein the acetaminophen supersaturated aqueous solution is a 3% acetaminophen supersaturated aqueous solution is met by the ‘474 publication teaching acetaminophen concentration being 0.5% w/v to about 10% w/v [0011], thus providing an overlapping range.
	The combination of references do not specifically teach wherein the total volume is 1 to 5 ml of stable acetaminophen supersaturated aqueous solution is administered to said subject (claim 23 and 26).
	Imbelloni teaches spinal anesthesia with 2% lidocaine (title) wherein the anesthetic spread in the intrathecal space (page 28, last paragraph).  The spinal block was administered as 3ml (page 29, first column, first paragraph).


	Response to Arguments:
	Applicant’s arguments have been fully considered but are not deemed to be persuasive.
	The ‘746 publication (Chimanlal), the ‘474 publication (Royal) and Jensen:
	Applicant argues the ‘746 publication, the ‘474 publication and Jensen fail to suggest intrathecally administering to the human subject a solution which consist of water and acetaminophen injected into the cerebrospinal fluid.
In response, Applicant is referred to the newly applied rejection above.  The ‘474 publication teaches administration to a human [0032] a composition comprising acetaminophen (abstract) in water (Table 1, Formula I), wherein all the additional 
Applicant presents arguments regarding the ‘746 publication.
In response, the ‘746 publication is not used in the instant rejection.
Applicant argues the ‘474 publication is directed to intravenous administration at a single dose level.  Intravenous and intrathecal are two different forms of administration.  The instant specification makes clear the different between epidural injection and intrathecal injection.  The ‘474 publication does not teach intrathecal, spine, brain or cerebrospinal where it lists forms of administration [0027].
In response, the ‘474 publication teaches administering to not be limited to the particularly named methods which include parenteral injection [0027].  Jensen teaches intrathecal acetaminophen injection (abstract).  Thus it would have been previous to one of ordinary skill that the acetaminophen solution of the ‘474 publication could be administered intrathecally, as Jensen teaches such solutions are known to be administered to the spine.

	In response, the ‘474 publication teaches administering to not be limited to the particularly named methods which include parenteral injection [0027] and teaches administration to humans [0032].  Jensen teaches intrathecal acetaminophen injection (abstract).  Thus it would have been previous to one of ordinary skill that the acetaminophen solution of the ‘474 publication could be administered intrathecally, as Jensen teaches such solutions are known to be administered to the spine and the ‘474 publication teaches the claim solution to be administered to humans wherein the administration is not limited to the particularly named methods.
	Applicant argues the modification to the ‘474 publication cannot be made with Jensen as it would render the ‘474 publication unsatisfactory.  The ‘474 publication is directed to intravenous injections.  Jensen involves intrathecal administration of acetaminophen in non-anesthetized rabbits.  Two different routes of administration and Jensen focus is on rabbits.
	In response, the ‘474 specifically teaches the administration method of the composition to not be limited [0027], therefor intrathecal administration would not render the ‘474 publication unsatisfactory as it is contemplated to use various methods which are not specifically named for administration of the composition.
The ‘746 publication (Chimanlal), the ‘474 publication (Royal) and Jensen in view of the ‘080 publication (Eschenbach):
	Applicant argues the ‘080 publication fails to cure the deficiencies of the ‘746 publication, the ‘474 publication and Jensen.
	In response, Applicant’s arguments regarding the ‘746 publication, the ‘474 publication and Jensen are addressed above when first presented.
	The ‘746 publication (Chimanlal), the ‘474 publication (Royal) and Jensen, the ‘080 publication (Eschenbach) and Frey:
	Applicant argues Frey fails to cure the deficiencies of the ‘746 publication, the ‘474 publication, Jensen and Eschenbach.
	In response, Applicant’s arguments regarding the ‘746 publication, the ‘474 publication and Jensen are addressed above when first presented.
	Applicant argues claim 23 separately in regards to the teachings of the ‘746 publication requiring a preservative which renders the formation not suitable for intrathecal administration.
	In response, Applicant is referred to the newly applied rejections wherein the ‘746 publication is not used.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613